Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 09/09/2022. Claims 1, 3-6, 8, 10-13, 15, and 17-25 are presently pending. Claims 21-25 are newly presented. Claims 2, 7, 9, 14, and 16 have been canceled by the Applicant.

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-6, 8, 10-13, 15, and 17-25 have been fully considered:

With respect to Double Patenting: Applicant’s statement is noted, but in line with the Office’s compact prosecution policy, the rejection is maintained.
With respect to prior art rejections” Applicant’s arguments are moot in view of new ground(s) of rejection.





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,050, and claims 1-20 of the USPN 11,159,857. Although the claims at issue are not identical, they are not patentably distinct from each other.

For example, as shown in the table below exemplary instant Application’s method claim 1 vs. USPN’ s claim 1, the differences are not distinct, rendering the instant claim broader, therefore, obvious over patent claim 1.

Claims 3-5 of the instant Application are the same as those of claims 2-4 of the USPN 10,779,050.

Instant Application
USPN  10,779,050
1. A computerized method comprising:
       causing, by a content access device, presentation of first video content on a display device;
      receiving,                                                    from a social media system, and via a network, first alert information that identifies second video content, the second video content being accessible by the content access device via the network, the first alert information identifying a first aspect associated with the second video content;
      








      
       selecting, based on preference data and the first aspect, an alert generated from the first alert information; and
       

delivering the selected alert to the display device.
1. A computerized method comprising:
       causing, by a content access device, presentation of first video content on a display device;
       receiving, by the content access device, from a first source system, and via a network, first alert information that identifies second video content, the second video content being accessible by the content access device via the network, the first alert information identifying a first aspect associated with the second video content, the first source system being a social media system;
       receiving, by the content access device, from a second source system, and via the network, second alert information that identifies third video content, the third video content being accessible by the content access device via the network, the second alert information identifying a second aspect associated with the third video content;
       selecting, based on preference data, the first aspect, and the second aspect, to display either an alert generated from the first alert information or an alert generated from the second alert information; and
      displaying, by the content access device, the selected alert in a user interface on the display device over the presentation of the first video content.
3. The method of claim 1,                             further comprising: causing the video content identified by the selected alert to be recorded.
2. The computerized method of claim 1,    further comprising: causing the second video content to be recorded.
4. The method of claim 1,                         further comprising: causing the video content identified by the selected alert to be presented in place of the first video content.
3. The computerized method of claim 1, further comprising: causing the second video content to be presented in place of the first video content.
5. The method of claim 1,                        further comprising: causing the video content identified by the selected alert to be presented in conjunction with the first video content.
4. The computerized method of claim 1, further comprising: causing the second video content to be presented in conjunction with the first video content.




Claims 8, 12, 15, 17-20 of the instant Application are similar to claims 11, 12, and 17-20 of the USPN 10,779,050.
The remaining claims further are not patentably distinct and cite obvious variations, therefore, rejected the same.

With respect to USPN 11,159,857, similar analysis as above applies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 12-13, 15, 19-20, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bostick et al., USPGPUB 2017/0142176 (hereinafter “Bostick”).

Regarding claim 1, Bostick discloses a computerized method (As shown with respect to Figs. 1-4) comprising:
causing, by a content access device (Fig. 3), presentation of first video content on a display device (¶ [34]);
receiving, from a social media system, and via a network, first alert information that identifies second video content (¶ [34]), the second video content being accessible by the content access device via the network, the first alert information identifying a first aspect associated with the second video content (Figs. 1-3, ¶¶ [34]-[36]);
selecting, based on preference data and the first aspect an alert generated from the first alert information (¶¶ [34]-[36]); and
delivering the selected alert to the display device (¶¶ [34]-[36]). Further see ¶¶ [31]-[34].

Regarding claim 5, Bostick discloses causing the video content identified by the selected alert to be presented in conjunction with the first video content (Fig. 3, video 310, and alerts/content 320 are presented in conjunction).
Regarding claim 6, Bostick discloses receiving a user selection of the provided alert (¶¶ [34]-[36]).
Regarding claim 24, Bostick discloses wherein the first aspect relates to an entry provided by a member of the social media system (¶¶ [34]-[35]).
The device of claims 8, 12-13 recite similar features as those of the method of claims 1, 5-6, respectively, effectuated by the same, therefore, rejected by the same analysis.

The computer program product of claims 15, 19-20 recite similar features as those of the method of claims 1, 5-6, respectively, effectuated by the same, therefore, rejected by the same analysis.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4, 10-11, 17-18, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick, in view of Seely et al., USPGPUB 2020/0053428 (hereinafter “Seely”).
Regarding claims 3, 10, and 17, Bostick is not explicit in disclosing causing the video content identified by the selected alert to be recorded.
However, Seely discloses  a method, system, and computer program code for content notification (Fig. 2) where the viewers preferences are tracked across multiple content sources, including social media, and alerts are generated (based on triggering events; ¶¶ [33]-[39]), and causing the video content identified by the selected alert to be recorded (¶ [43]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bostick with Seely' s teachings in order to provide a wide ranging options to the viewer in handling how to respond to notifications.
Regarding claims 4, 11, and 18, the system of Bostick and Seely discloses causing the video content identified by the selected alert to be presented in place of the first video content (Seely: ¶ [43]).
Regarding claims 21 and 25, the system of Bostick and Seely discloses wherein the first aspect is a starting time of the second video content (Seely: ¶¶ [4], [10], [26]).

Regarding claim 22, the system of Bostick and Seely discloses wherein the first aspect is information regarding a sporting event of the second video content (Seely: ¶¶ [11], [14], [19]).

Regarding claim 23, the system of Bostick and Seely discloses wherein the first aspect indicates that the second video content reports a newsworthy event (Seely: ¶¶ [4], [10], [28], [35]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contacts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421